Bates, Judge,
delivered the opinion of the court.
This was a petition for an injunction to restrain the City of Lagrange from collecting a special tax upon real estate, levied for the purpose of improving roads outside of the city limits. The defendant answered, and afterward the plaintiff filed an amended petition, which of itself stated no cause of action, and was obviously intended to be only amendatory of, and additional to, the original petition. We do not, however, look beyond the amended petition, and as that states no cause of action, the judgment for the defendants must necessarily be affirmed.
In order, however, to settle the case finally, we add that the Legislature had power to authorize the City of Lagrange to expend money upon the improvement of roads outside of the limits o'f the city.
Judgment affirmed;
Judge Bay concurs; Judge Dryden having been of counsel in the court below did not sit in the case.